DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 5/1/20.
2.	The instant application is a continuation of 15/912,033, filed 03/05/2018, now U.S. Patent 10,639,598, which is a continuation of 15/588,210, filed 05/05/2017, now U.S. Patent 9,919,277, which is a continuation of 15/587,026, filed 05/04/2017, now abandoned, which is a continuation of 15/012,209, filed 02/01/2016, now U.S. Patent 9,925,501, which is a continuation of 13/705,833, filed 12/05/2012, now abandoned, which is a continuation of 11/665,030, filed 04/14/2009, now U.S. Patent 9,029,083 and 11/665,030 is a national stage entry of PCT/GB2005/003889, International Filing Date: 10/10/2005, which is a continuation of 10/961,695, filed 10/08/2004, now U.S. Patent 7,968,287.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on multiple dates (total of 15) are being considered by the examiner. All the references cited therein have been considered by the examiner.
 
Inter Partes Review of US patent 9,919,277
4.	The examiner has reviewed the IPR2020-01467 and IPR2020-01468 documents and cited references and the board opinion regarding said references cited by the petitioner in both IPR documents.

Claim status
5.	In the claim listing of 5/1/20 claims 15-31 are pending in this application and are under prosecution. Claims 1-14 have been canceled.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

8.	Claims 15-18 and 20-31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Embleton et al (US 5,830,633 issued Nov. 3, 1998).
	Claim interpretation: Claims recited with alternate claim language “or” or “and/or” has been interpreted to encompass a single limitation. 
	The instant specification in page 8, paragraph 1 recites the term "microcapsule" is used herein in accordance with the meaning normally assigned thereto in the art and further described herein below. In essence, however, a microcapsule is an artificial compartment whose delimiting borders restrict the exchange of the components of the molecular mechanisms described herein which allow the sorting of the genetic elements 
The instant specification recites a "selectable change" is any change which can be measured and acted upon to identify or isolate the genetic element which causes it” (pg. 21, lines 10-11). Also, instant claim 17 recite that “the selectable change comprises an optical signal”. Therefore the fluorescent signal generated during the PCR reaction within the microcapsule (i.e., droplet) would meet the limitation of detecting a selectable change caused by the amplicons in one of the aqueous microcapsules.
The limitation of “the step of analyzing the individual genetic elements identified based on detection of a selectable change caused by the amplicons in one or more of the aqueous microcapsules” recited in generality is encompassed by the teachings of “analyzing a gene amplified by PCR using a fluorescent primers in a cell by fluorescence activated cell sorting (FACS)”.
	With regard to the preamble of “A method for analyzing compounds”, eMPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language of “A method for analyzing compounds” merely set forth the intended use or purpose of the claimed steps but do not limit the scope of the claims.

The teachings of Embleton as discussed above meets the limitation of forming a plurality of aqueous microcapsules (i.e., droplets) in the oil, wherein each aqueous microcapsule comprises a genetic element and a cell; incubating the plurality of aqueous microcapsules to cause the genetic element to interact with a molecule associated with the cell; conducting an enzymatic reaction involving the molecule associated with the cell in the presence of the genetic element or a product encoded by the genetic element within one or more of the aqueous microcapsules to produce reaction products corresponding to individual gene products. 
Embleton also teaches that the amplification is done with the fluorescently labeled PCR primers for analysis of cells expressing a particular gene or combination of genes (column 5, lines 6-12). The fluorescent signal generated during the PCR reaction within the microcapsule of Embleton meets the limitation of analyzing the individual genetic elements identified based on detection of a selectable change caused by the 
Regarding claim 16, Embleton teaches a Span-60 (Sigma) and light white oil (Sigma) gave an emulsion which survived at least 30 rounds of PCR cycling and the droplet size was estimated as 25-50 um diameter sufficient to contain a cell (Example 2). Span-60 of Embleton is the surfactant as further evidenced by PubChem data sheet (section 9.1). The teachings of emulsion comprising the Span-60 surfactant emulsion surviving 30 rounds of PCR cycling of Embleton meets the limitation of the plurality of aqueous microcapsules are unable to fuse or coalesce due to the presence of a surfactant.
Regarding claim 18, Embleton teaches a primer for PCR amplification (column 5, lines 6-12). 
Regarding claims 20-23, Embleton teaches that the nucleic acid encode protein sequences (Abstract and Example 1), thus teaching the limitation of the molecule is a reporter protein (limitation of claim 20), wherein the molecule comprises a gene (limitation of claim 21), expressing the gene to form a gene product and the gene product is a protein (limitation of claims 22 and 23).
Regarding claims 24-26, Embleton teaches the antibody protein is located within the cell (column 6, lines 10-22) or secreted out from cells (Example 3) thus teaching that the protein is located outside of the cell.

Regarding claims 29 and 30, as discussed above while rejecting claim 15, Embleton teaches PCR reaction (Example 2), which is the enzymatic reaction comprises performing an amplification reaction.
Regarding claim 31, Embleton teaches sequencing reaction (Example 1).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Embleton et al (US 5,830,633 as cited above) in view of Kohara et al (Nucleic Acids Research,2002, 30,e87,pgs.1-7).
	Claim interpretation: As discussed above in section 8.
	Claim 19 is dependent from claim 15. Regarding claim 15, Embleton teaches a method comprising the step of encapsulating a single cell and a genetic element into plurality of droplets and dispersed in an organic phase as an emulsion, to ensure that the majority of droplets are occupied on average by a single cell and a genetic element (also refereed as gene element; column 4, lines 8-41), wherein the emulsion comprises an oil (Example 2) and further teaches incubating the plurality of aqueous microcapsules to cause the first genetic element to interact with a molecule associated with the cell and conducting an amplification reaction (i.e., PCR) involving the molecule associated with the cell and linking together the copies of DNA sequences within the vicinity of the cell from which they were copied (column 4, lines 51-63).
The artisan would recognize that the teachings of Embleton as discussed above, meet the limitations of forming a plurality of aqueous microcapsules in the oil, wherein each aqueous microcapsule comprises a genetic element and a cell; incubating the plurality of aqueous microcapsules to cause the genetic element to interact with a 
Embleton also teaches that the amplification is done with the fluorescently labeled PCR primers for analysis of cells expressing a particular gene or combination of genes (column 5, lines 6-12). The artisan would also recognize that the fluorescent signal generated during the PCR reaction within the microcapsule of Embleton meets the limitation of analyzing the individual genetic elements identified based on detection of a selectable change caused by the reaction products in one or more of the aqueous microcapsules detecting a selectable change (i.e., optical signal) caused by the amplicons in one of the aqueous microcapsule as recited in the instant specification (pg. 21, lines 10-11) and in in instant claim 17. 
Regarding claim 19, Embleton teaches that the cell comprising the genetic element is attached to a glass (column 20, lines 57-63) but does not specifically teach that the genetic element is attached to a bead. However genetic element in the form of DNA probe attached to the bead was known in the art at the time claimed invention was made as taught by Kohara, who is in the same field of endeavor, teaches a method to attach the DNA probe to the bead and further teaches the bead having larger surface area allows higher probe density and increases the sensitivity of the target detection (pg. 5, DNA probe density on a bead and hybridization efficiency of a bead-array section), thus providing motivation to attach the DNA probe on a bead of Kohara in the 
The artisan would recognize that while substituting the DNA probe of Kohara with the genetic element of Embleton on the bead some routine optimization is needed, which is within the skills of one having ordinary skill in the art. The artisan would be motivated to do so for increasing the detection sensitivity of the genetic element.
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to use the concept of DNA attached to the bead of Kohara in place of glass surface of Embleton with a reasonable expectation of success with the expected benefit of increasing the sensitivity of the detection element as taught by Kohara. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves substituting the genetic element on bead surface which is routinely practiced in the art as exemplified by Kohara.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


12.	Claims 15-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,639,598. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding instant claim 15, claim 1 of ‘598 patent discloses a method for analyzing compounds, the method comprising: providing a droplet generator comprising a nozzle through which aqueous fluid is flowed under microfluidic control into a reservoir of oil to form a plurality of aqueous microcapsules in the oil, wherein each aqueous microcapsule comprises a genetic element and a cell; incubating the plurality of aqueous microcapsules to cause the genetic element to interact with a molecule associated with the cell;  conducting an enzymatic reaction involving the molecule associated with  the cell within one or more of the aqueous microcapsules, wherein the genetic element or a gene product encoded by the genetic element has an effect on the enzymatic reaction, to produce reaction products corresponding to individual gene products or genetic elements; and analyzing the individual genetic elements identified based on detection of a selectable change caused by the reaction products in one or more of the aqueous microcapsules (The steps of instant claim 15 similar to the steps pf claim 1 of ‘598 patent are underlined by the examiner).
It is noted that the steps of claim 1 of ‘598 patent include an additional step but still meets the limitation of instant claim 15 in view of claim 15 recited with open claim language “comprising”, which can include additional step but still meet the limitation of instant claim 15.
Also, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, as discussed above, claim 1 of ‘598 patent disclose the steps of instant claim 15, thereby meeting its limitation.
With regard to instant dependent claims 15-31, claims of ‘598 patent disclose steps of said dependent claims and therefore their subject matter is not patentably distinct.
13.	Claims 15-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,186,643. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The claimed subject matter of ‘643 patent is similar to claims of ‘598 patent and the analysis is similar. Claims 1-2 of ‘643 patent disclose the steps of instant claim 15.
	Also the subject matter of instant dependent claims 16-31 are not patentably distinct from claims of ‘643 patent.

14.	Claims 15-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,919,277. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The claimed subject matter of ‘277 patent is similar to claims of ‘598 patent and the analysis is similar. Claims 1-2 and 5 of ‘277 patent disclose the steps of instant claim 15.
	Also the subject matter of instant dependent claims 16-31 are not patentably distinct from claims of ‘277 patent.

15.	Claims 15-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,925,501. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The claimed subject matter of ‘501 patent is similar to claims of ‘598 patent and the analysis is similar. Claims 1-3 of ‘501 patent disclose the steps of instant claim 15.
	Also the subject matter of instant dependent claims 16-31 are not patentably distinct from claims of ‘501 patent.
	The examiner will revisit the ODP rejection at the time of allowance.

Conclusion
16.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634